Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
Claim 1 is allowed.
Claim 2 is allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, closest prior art as searched Komura et al (US 2007/0111390, hereinafter Komura) discloses “a wafer processing method for dividing a wafer having devices formed on a front side thereof into individual device chips, the front side being partitioned by a plurality of crossing division lines having a testing metal pattern formed in part thereof into a plurality of regions where the respective devices are formed, the testing metal pattern being connected to a circuit information section, the wafer processing method comprising: a wafer holding step of holding the wafer having the devices formed thereon on a chuck table such that the front side of the wafer is in contact with the chuck table and a back side of the wafer is exposed (Fig. 7B) . 
However, Komura does not disclose, a first modified layer forming step of applying a laser beam of a wavelength having a transmitting property to the wafer with a focal point of the laser beam positioned inside the wafer at a first depth from the back side, thereby forming a first modified layer along a division line; a second modified layer forming step of applying, after the first modified layer forming step is performed, the laser beam with the focal point thereof positioned at a second depth shallower than the first depth from the back side of the wafer, thereby forming a second modified
layer along the division line; and a dividing step of applying an external force to the wafer after the first and second modified layer forming steps are performed, thereby dividing the wafer into individual device chips with the first and second modified layers formed inside the wafer along the division line as a division starting point, wherein, in the second modified layer forming step, the laser beam is applied with the focal point positioned at a position where the focal point partially overlaps the first modified layer that has been formed, so that the laser beam applied in the second modified layer forming step is scattered by the first modified layer, thereby destroying the circuit information section connected to the testing metal pattern. In view of all other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816